UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Bar Harbor Bankshares (Name of Issuer) COMMON (Title of Class of Securities) (CUSIP Number) September 30, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: X Rule 13d-1(b) Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1745 (3-98) 1. Names of Reporting Persons: Bar Harbor Trust Services 2. Check the Appropriate Box if a Member of a group (See Instructions). a. b. 3. SEC Use Only: 4. Citizenship or Place of Organization: Ellsworth, Maine 5. Sole Voting Power: 37,860 6. Shared Voting Power: None 7. Sole Dispositive Power: 156,300 8. Shared Dispositive Power: 118,330 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 274,630 10. Check if the Aggregate Amount in Row (11) Excluded Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (11): 7.8 12. Type of Reporting Person (See Instructions): (g) GENERAL INSTRUCTIONS A. Statements filed pursuant to Rule 13d-1(b) containing the information required by this schedule shall not be filed not later than February 14 following the calendar year covered by the statement or within the time specified in Rules 13d-1(b)(2) and 13d-2(c). Statements filed pursuant to Rule 13d-1(c) shall be filed within the time specified in Rules 13d-1(c), 13d-2(b) and 13d-2(d). Statements filed pursuant to Rule 13d-1(d) shall be filed not later than February 14 following the calendar year covered by the statement pursuant to Rules 13d-1(d) and 13d-2(b). B. Information contained in a form which is required to be filed by rules under section 13(f) (15 U.S.C. 78m(f)) for the same calendar year as that covered by a statement on this schedule may be incorporated by reference in response to any of the items of this schedule. If such information is incorporated by reference in this schedule, copies of the relevant pages of such form shall be filed as an exhibit to this schedule. C. The item numbers and captions of the items shall be included but the text of the items is to be omitted. The answers to the items shall be so prepared as to indicate clearly the coverage of the items without referring to the text of the items.
